DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
Applicants previously canceled claims 1, 3-8, 11-14, 17-18, 20, 22-28, and 30-34.  Applicants amend claim 2 and add new claims 36-40.  Claims 2, 9-10, 15-16, 19, 21, 29, and 35-40 are pending in this application, and are under consideration.
Any objection or rejection of record in the previous Office Action, mailed November 3, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  
 
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
It is noted that the ASCII text file of the Sequence Listing provides for a size of 250,735 bytes.

Specification
The disclosure is objected to because of the following informalities: 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the AAV" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to the rAAVs of claim 1, the first rAAV, the second rAAV, or to any other AAV?  
Claim 15 recites the limitation "the cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to a cell of the first plurality of cells, a cell of the second plurality of cells, or to some other cell?
Claim 21 recites the limitation "the sample" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Does this refer to the first plurality of cells, or the supernatant, or to the pooled rAAVs?  For the purpose of examination, this limitation is interpreted as referring to the first plurality of cells that produce the rAAVs.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 1, 9-10, 15-16, 19, 21, 29, and 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lock et al. (21 Human Gene Therapy 1259-1271 (2010)) in view of Miller et al. (U.S. Patent Application Publication No. 2013/0253040, published September 26, 2013, filed February 28, 2013, and claiming priority to U.S. Provisional Patent Application No. 61/605,028, filed February 29, 2012).
Lock discloses methods of screening recombinant adeno-associated viruses (rAAVs) containing exogenous DNA (abstract and page 1260, column 2 to page 1261, column 2).  Lock discloses that the rAAV vectors are transformed with exogenous DNA (page 1260, column 2 to page 1261, column 2).  Lock discloses the steps of obtaining cells that produce rAAVs, harvesting supernatant from the cells, purifying a pool of rAAVs, contacting the purified pool with a second plurality of cells, and determining if the exogenous DNA is expressed (abstract, page 1260, column 2 to page 1261, column 2, and page 1266, column 1, first full paragraph).  Lock discloses that the supernatant of the cell culture of the first plurality of cells contains rAAV, which can be filtered using a 0.5-µm filter (paragraph bridging pages 1261 and 1262).  Lock discloses that after the filtration step, the feedstock (supernatant) is concentrated, which step is not considered to be a purification step (paragraph bridging pages 1261 and 1262).
Per claims 15-16 and 38-39, Lock discloses adding the secretion enhancer polyethylenimine (PEI) to the cells prior to harvest (page 1261, columns 1-2).
Per claim 19, Lock discloses that the cells that express rAAV are obtained by infecting the cells with one or more plasmids containing the exogenous DNA and a helper plasmid providing AAV rep and/or cap genes (Figure 1).
Per claim 21, Lock discloses freezing the sample (page 1261).

 Lock fails to disclose or suggest that the exogenous DNA encodes one or more of Cas9 and a guide RNA, or more than one guide RNA, or that the exogenous DNA includes a nuclear localization signal (NLS).  Lock fails to disclose or suggest that the rAAV is AAV1, AAV2, AAV5, or a hybrid/mosaic rAAV.  Lock fails to disclose or suggest that the second plurality of cells is a plurality of neuronal cells.
Miller discloses that nucleic acids encoding CRISPR systems, including a Cas9 enzyme and a guide RNA, can be delivered to cells using adeno-associated virus vectors (AAV) (paragraphs [0138] and [0144]).  
Per claim 9, Miller discloses that the rAAV vector can be an AAV1, AAV5, or a hybrid AAV2/5 vector (paragraph [0149]).
Per claim 10, Miller discloses that the cells can be 293 cells, including 293F or 293T cells, which is deemed to include 293FT cells (paragraph [0136]).
Per claim 29, Miller discloses that the exogenous DNA encodes a nuclear localization signal (NJS) (paragraphs [0103] and p0105]).
Per claims 36 and 40, Miller discloses that the system can target neuronal cells (paragraph [0016]).
It would have been obvious to one with ordinary skill in the art before the invention was made to use Miller’s CRISPR-Cas9 system with one or more guide RNAs as the exogenous DNA in the AAV system of Lock because this the CRISPR-Cas9 system/guide RNAs, with or without an NLS, provide for mechanisms of gene therapy and treatment of diseases and conditions in subjects.  As such, because the 
It would also have been obvious to one with ordinary skill in the art before the invention was made to substitute Miller’s specific rAAVs in place of Lock’s AAV7 because each of these vectors are well-known vectors for transforming cells with exogenous DNA, and one with ordinary skill in the art would have had a predictable and reasonable expectation of success in substituting one well-known AAV vector for another well-known AAV vector.
It would have been obvious to one with ordinary skill in the art that Lock’s second plurality of cells could be Miller’s neuronal cells because this will provide for methods of treating conditions in such neuronal cells using the CRISPR-Cas9 system disclosed and suggested by the combination of Lock and Miller, which would use the claimed guide RNA to direct the Cas9 to a cell’s nucleus, where expression could occur, and the Cas9 nuclease provide for gene editing in the neuronal cell.

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. § 103, Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record.
Insofar as they are applicable to the rejection under 35 U.S.C. § 103, Applicants’ arguments are not deemed to be persuasive.
Applicants assert that it would not be obvious to replace Lock’s purification method with the filters of Wright.  However, it is noted that Lock discloses filtration of an AAV supernatant, rather than a cell lysate, through a 0.5 micron filter.  The additional steps in Lock are not deemed to be purification steps.  Rather, they are considered to be concentration of the purified supernatant obtained by filtration 

Regarding the nonstatutory double patenting rejection, it is noted that U.S. Patent Application No. 14,855,046 was abandoned on February 8, 2021.  Therefore, this rejection is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rolling (3 Molecular Biotechnology 9-15 (1995) discloses use of adeno-associated viruses as vectors for gene therapy, with their small size of 20 nm diameter (abstract).  Rolling discloses that AAV vectors can be used to target neuronal cells (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636